UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition period from to Commission File Number:000-28861 INTERNATIONAL STAR, INC. (Exact name of registrant as specified in its charter) Nevada 86-0876846 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 1818 Marshall Street, Shreveport, LA (Address of principal executive offices) (Zip Code) (318) 464-8687 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of August 10, 2011, there were 294,512,274 shares of the registrant’s Common Stock issued and outstanding. INTERNATIONAL STAR, INC. Form 10-Q For the Quarterly Period Ended June 30, 2011 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II – OTHER INFORMATION 22 ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4. (RESERVED) 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 24 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The following unaudited financial statements of International Star, Inc. have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q.Accordingly, these financial statements may not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements.These financial statements should be read in conjunction with the audited financial statements and the notes thereto for the fiscal year ending December 31, 2010.In the opinion of management, these unaudited financial statements contain all adjustments necessary to fairly present the Company’s financial position as of June 30, 2011, and its results of operations and its cash flows for the six-month period ended June 30, 2011. 3 INTERNATIONAL STAR, INC. AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) ASSETS June 30, December 31, Current Assets: Cash $ $ Total Current Assets Property and Equipment – net of accumulated depreciation Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities: Accounts payable $ $ Accrued expenses Accrued interest on notes payable Note payable – related party Notes payable – Beaird loans (net of discount) Advances from shareholder Total Current Liabilities Long Term Liabilities: Long term note payable – related party Total Long Term Liabilities Total Liabilities Stockholders’ Deficiency: Preferred Stock 20,000,000 shares authorized, Undesignated par value – none issued Common Stock 780,000,000 shares authorized, at $.001 par value; 294,512,274 and 282,012,274 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Capital in excess of par value Deficit accumulated during the exploration stage (6,561,967 ) (6,313,247 ) Total Stockholders’ Deficiency (1,634,946 ) (1,486,226 ) Total Liabilities and Stockholders’ Deficiency $ $ See accompanying notes to the consolidated financial statements. 4 INTERNATIONAL STAR, INC. AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) January 1, 2004 Three months ended June 30, Six months ended June 30, (date of inception of exploration stage) to June 30, 2011 Revenue: Total Revenue $ Expenses: Mineral exploration costs Professional fees Compensation & management fees Depreciation & amortization 70 General & administrative Total Operating Expenses Net (Loss) from Operations $ ) $ ) $ ) $ ) $ ) Other Income and Expenses: Interest income $ Other income Interest expense (34,000 ) (24,736 ) (62,750 ) (37,943 ) (281,497 ) Other expense (327 ) (377 ) Loss on disposal of assets (20,531 ) Loss on divestiture of subsidiary (99,472 ) Total Other Income (Expense) (34,000 ) (24,736 ) (62,750 ) (38,270 ) (395,403 ) Net (Loss) $ ) $ ) $ ) $ ) $ ) Weighted Average Shares Common Stock Outstanding (Basic and Diluted) Net Loss Per Common Share (Basic and Diluted) $ ) $ ) $ ) $ ) See accompanying notes to the financial statements. 5 INTERNATIONAL STAR, INC. AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Six Months Ended June 30, January 1, 2004 (date of inception of exploration stage) to June 30, Cash flows from operating activities: Net (loss) $ ) $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation & amortization Amortization of debt discount Loss on disposal of assets Loss on divestiture of subsidiary Stock based compensation expense Common stock issued for services Changes in operating assets and liabilities: Accounts receivable and prepaid expenses Inventories Other assets Accounts payables and accrued expenses (33,084 ) Accrued interest on notes payable Shareholder deposits (250 ) Net cash used in operating activities (218,886 ) (127,341 ) (3,254,439 ) Cash flows from investing activities: Proceeds from disposal of assets Purchase of fixed assets (29,355 ) Net cash provided by investing activities (28,856 ) Cash flows from financing activities: Repayments of long term borrowings (25,000 ) Proceeds from exercise of warrants Proceeds from advances from shareholder Proceeds from notes payable – related party Proceeds from notes payable Proceeds from sale of common stock Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents (44,158 ) (146,869 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ $ Supplemental non-cash financing activities: Common stock issued for deposits $ $ See the accompanying notes to the consolidated financial statements. 6 INTERNATIONAL STAR, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) A. ORGANIZATION AND BASIS OF PRESENTATION Organization The main focus of business of International Star, Inc. (the Company), commencing January 1, 2004, is the exploration of mining claims and mining properties.The Company has, in accordance with guidelines of the Securities and Exchange Commission (SEC), appropriately disclosed that the company is considered an exploration stage company. During 2006 the Company relocated its principal offices from Henderson, Nevada to Mount Pleasant, Texas and then to Shreveport, Louisiana. Basis of presentation The interim consolidated financial statements of the Company and subsidiaries for the period ended June 30, 2011 are not audited.The financial statements are prepared in accordance with the requirements for unaudited interim periods, and consequently do not include all disclosures required to be in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, the accompanying consolidated financial statements contain all adjustments, consisting only of normal recurring accruals, necessary for a fair presentation of the Company’s financial position as of June 30, 2011, and the results of its operations and cash flows for the three and six months ended June 30, 2011 and 2010. The results of operations for thesix months ended June 30, 2011, are not necessarily indicative of the results for a full year period. B. SIGNIFICANT ACCOUNTING POLICIES 1. Principles of Consolidation and Accounting Methods These consolidated financial statements include the accounts of International Star, Inc., and Qwik Track, Inc. (a wholly owned subsidiary) for the six months ended June 30, 2011.Qwik Track, Inc. has no assets and has not had any operations during the previous three years.The Company uses the accrual method of accounting. 2. Use of Estimates The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 3. Dividend Policy The Company did not declare or pay any dividends during the period ended June 30, 2011.There are no legal, contractual or other restrictions, which limit the Company’s ability to pay dividends.Payment of future dividends, if any, on the Company’s common stock, will be dependent upon the amounts of its future after-tax earnings, if any, and will be subject to the discretion of its Board of Directors.The Company’s Board of Directors is not legally obligated to declare dividends, even if the Company is profitable.The Company has never paid any dividends on its common stock and has no plans to do so in the near future.Instead, the Company plans to retain any earnings to finance the development of its business and for general corporate purposes. 7 4. Mineral Properties and Equipment Mineral property acquisition costs are initially capitalized when incurred.These costs are then assessed for impairment when factors are present to indicate the carrying costs may not be recoverable.Mineral exploration costs are expensed when incurred. 5. Earnings (Loss) Per Share Basic earnings (loss) per common share is computed by dividing net earnings (loss) by the weighted average number of common shares outstanding during the period. Diluted earnings (loss) per common share is computed by dividing net earnings by the weighted average number of common shares and potential common shares outstanding during the period, unless the calculation is anti-dilutive. At June 30, 2011, the Company had no dilutive potential common shares. 6. Stock Based Compensation The Company accounts for its stock based compensation and stock options using the fair value method.Under this method, share-based awards are fair valued and the related stock compensation expense, when applicable, is reported in the current financial statements. 7. Income Taxes The Company accounts for income taxes under an asset and liability approach that requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been recognized in the Company’s financial statements or tax returns.In estimating future tax consequences, all expected future events, other than enactment of changes in the tax laws or rates, are considered. Due to the uncertainty regarding the Company’s future profitability, the future tax benefits of its net operating losses have been fully offset by a valuation allowance. 8. Fair Value of Financial Instruments The respective carrying value of the Company’s financial instruments approximated their fair values. 9. Recent Accounting Pronouncements The Company does not expect that the adoption of other recent accounting pronouncements will have a material effect on its financial statements. Revenue Recognition Revenue will be recognized on the sale and delivery of a product or the completion of a service provided. Statement of Cash Flows For the purposes of the statement of cash flows, the Company considers all highly liquid investments with a maturity of three months or less to be cash equivalents. Financial and Concentration Risk The Company does not have any concentration or related financial credit risk. 8 Reclassifications Certain prior period amounts have been reclassified to conform to current period presentation. C. DIVESTITURE OF PITA KING BAKERIES INTERNATIONAL, INC. Effective January 1, 2004, the original shareholders of Pita King Bakeries International, Inc. and the management of International Star, Inc. (the Company) mutually agreed to dissolve their business relationship.Under terms of this dissolution, the original shareholders of Pita King Bakeries International, Inc. returned 4,000,000 shares of common stock to the Company and the Company agreed to forgive a $35,000 loan made to Pita King Bakeries International, Inc.The original shareholders of Pita King Bakeries International, Inc. were allowed to retain 139,500 shares of the Company’s common stock which they had received as part of the original purchase of Pita King Bakeries International, Inc. by the Company.The Company has recognized a loss of $99,472 on the divestiture of Pita King Bakeries International, Inc. D. COMMON STOCK The Company issued12,500,000 shares of common stock for $100,000 during the three months ended June 30, 2011. E. NOTES PAYABLE – RELATED PARTY The Company entered into a loan agreement with Kilpatrick’s Rose-Neath Funeral Homes, Crematorium and Cemeteries, Inc. on December 3, 2007.This company is controlled through ownership by a shareholder/director of International Star, Inc.Under terms of the agreement, the Company has an available credit line balance of $500,000 with interest accruing at 6% per annum.The interest is due and payable on a quarterly basis (every three months).The loan is collateralized by a security interest to the above mentioned lender in the amount of 51% interest in the mineral rights of all mining claims owned by the Company or in which the Company has an interest in its properties located in Mohave County, Arizona, along with any future claims acquired by the Company.At June 30, 2011, the Company had borrowed $500,000 under the terms of this loan agreement and had accrued interest of $90,000.This note has a maturity date of December 3, 2012. The Company entered into another loan agreement with Kilpatrick’s Rose-Neath Funeral Homes, Crematorium and Cemeteries, Inc. on December 1, 2008.Under terms of the agreement, the Company has an available credit line of $200,000 with interest accruing at 10% per annum.The interest rate increased from 10% to 18% per annum as of March 31, 2009, which was the maturity date of the Note.At June 30, 2011, the Company had borrowed $200,000 under the terms of this loan agreement, and had accrued interest of $84,950. F. ADVANCES FROM SHAREHOLDER As of June 30, 2011, the Company owes a total of $200,000 for repayment of funds advanced in prior periods by the Chairman of the Board of Directors.These advances are non-interest bearing and payable on demand. G. NOTES PAYABLE – BEAIRD The Company entered into a loan agreement with Beaird Operating Companies on October 13, 2010.Under the terms of the loan agreement the Company received $200,000 and in correlation with the note the Company issued 20,000,000 warrants.This note is due on December 13, 2011.All principal and interest at the rate of 12%, per annum, is due at that time.Accrued interest for this loan was $17,000 at June 30, 2011.The loan is collateralized by a security interest to the above mentioned lender in the amount of 49% interest in the mineral rights of all mining claims owned by the Company or in which the Company has an interest in its properties located in Mohave County, Arizona, along with any future claims acquired by the Company.The related stock warrants were valued at $58,000 using the Black-Scholes model.Inputs to this model for the fair value calculation were as follows:exercise price, $.01; stock price on date of issuance, $.0095; expected term, 2 years; expected volatility, 59%; dividend rate, 0%; and, risk-free rate, .22%.This amount is recorded as a discount on the note payable and will be amortized over the term of the note.As of June 30, 2011, $24,857 of the discount had been amortized to interest expense. 9 On April 25, 2011 the Company received an additional $150,000 under a note payable due December 13, 2011 with interest of 12% secured by a 49%interest in the Company’s mineral rights in Mohave County, Arizona.Accrued interest for this loan was $3,250 at June 30, 2011. In connection with the debt, the Company issued 15,000,000 warrants to purchase the Company’s common stock at an exercise price of $.01 per share, any time prior to the later of April 25, 2013 or the date that the principal is fully paid.These warrants may be cancelled by the Company after April 25, 2012.No value has been recognized for the warrants. As of June 30, 2011, 35,000,000 warrants were still outstanding. H. COMMITMENTS AND CONTINGENCIES Under the terms of the Beaird loans explained in Footnote G above, any unpaid principal on the maturity date of December 13, 2011, will increase by 1.5 times and will continue to accrue interest at a rate of 12% per annum.No amounts have been recorded for this contingency in these consolidated financial statements. I. STOCK OPTIONS The Company entered into an employment agreement effective April 1, 2008 whereby the Company would issue two separate option agreements to the Company president.The first option agreement would have allowed the Company president to purchase up to 5,000,000 shares of the Company common stock at $.01 per share and the second option agreement would have allowed the Company president to purchase up to 5,000,000 shares of the Company common stock at $.03 per share.The vesting of the option agreements were to be based upon performance incentives to be determined by the Board of Directors.The employment agreement was amended on August 13, 2008, to allow the Company to issue stock options for an aggregate of 10,000,000 shares of common stock of the Company on such dates and according to such terms as designated by the Board of Directors of the Company. On April 28, 2010, the Company issued 10,000,000 stock options to its President.These options are fully vested as of the grant date, have a contractual term of 5 years, and are exercisable at $0.01 per share.The Company uses the Black-Scholes model to estimate the fair value of its options.Assumptions used in calculating the fair value for these options were as follows:exercise price of stock option – $0.01; stock price on date of issuance – $0.01; expected term – 5 years; expected volatility – 69%; dividend rate – $0.00; risk-free interest rate – 0.43%.Using these assumptions, we estimated the grant date fair value of these options to be $0.0056 per option, or $56,000.This amount was recorded as compensation expense in our financial statements for the year ended December 31, 2010.As no options were exercised subsequent to grant date, all 10,000,000 options are still outstanding.Other information regarding the number of options outstanding and exercisable at March 31, 2011 is as follows: Outstanding Exercisable Number of options Weighted average remaining contractual term (years) Weighted average exercise price $ $ Aggregate intrinsic value $
